Matter of Duncan v City of New York (2016 NY Slip Op 07955)





Matter of Duncan v City of New York


2016 NY Slip Op 07955


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2015-07243
 (Index No. 62/14)

[*1]In the Matter of Rodney Duncan, also known as Rodney King, respondent,
v City of New York, appellant.


Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow and Victoria Scalzo of counsel), for appellant.
James Greenberg, P.C. (Burns & Harris, New York, NY [Blake G. Goldfarb, Alison R. Keenan, and Judith F. Stempler], of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to General Municipal Law § 50-e(5) for leave to serve a late notice of claim, the City of New York appeals from an order of the Supreme Court, Kings County (Baynes, J.), dated October 15, 2014, which granted the petition.
ORDERED that the order is affirmed, with costs.
Under the particular facts of this case, the Supreme Court properly granted the instant petition.
ENG, P.J., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court